Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 49 is objected to because of the following informalities:  On line 4 of the claim “the patient’s teeth from incrementally from one arrangement” is believed to be in error for -the patient’s teeth incrementally from one arrangement-.  Appropriate correction is required.
Claim 49 is objected to because of the following informalities:  On line 5 "the orthodontic treatment plan" is believed to be in error for -a orthodontic treatment plan-.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 49 and 74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalili (2011/0020761) in view of DeSimone et al. (2008/0248438) in view of Stewart (2015/0374464) as evidenced by TEXIN 990R.
With respect to claim 49, Kalili teaches a plurality of incremental position adjustment appliances having teeth receiving cavities shaped to directly receive at least some of a patient’s teeth and apply a resilient positioning force to the patient’s teeth, wherein the appliances are shaped to move the patient’s teeth incrementally from one arrangement to a successive arrangement when successively worn by the patient as part of the orthodontic treatment plan (par. 53), and wherein at least one of the plurality of incremental positioning adjustment appliances comprises a soft polymer layer comprising a thermoplastic polyurethane elastomer having an ultimate tensile strength of greater than about 5000 psi, an elongation at break of greater than about 200%, and a hardness of about 60 A to about 85D (see pars. 9, 69 and document TEXIN 990R for material properties, the hardness is about 85D, therefore, it meets the claimed limitations) and a hard polymer layer (pars. 9, 69). With respect to the limitation “wherein each of the plurality of incremental position adjustment appliances are designed and fabricated prior to the patient beginning the orthodontic treatment plan” it is noted that the applicant is claiming the appliances and NOT the method of making or method of using. Therefore, the limitation of each of the plurality of incremental position adjustment appliances are designed and fabricated prior to the patient beginning the orthodontic treatment plan is being treated as a functional limitation. Such that the appliances can be designed and manufactured before use, so that the claimed structure is still taught by the prior art.  It is noted that Kalili teaches the aligners may be accomplished by using impression models during treatment, however, they are capable of being designed and manufactured using projected models before the onset of treatment and therefore the claimed structure of the aligners taught by Kalili meets the claimed functional limitations. Kalili teaches the invention as substantially claimed and discussed above including the elastic moduli of the different layers will generally range from 0.1 to 10 GPa (14,503 psi to 1,450,377 psi) and the elastic modulus of one layer form another layer may differ from 10-500% or more (par. 70), however, does not specifically teach the hard polymer layer comprising a co-polyester having a tensile modulus greater than 150,000 psi and a flexural modulus greater than about 150,000psi and the soft polymer layer has a flexural modulus of greater than about 35,000 psi.
DeSimone teaches a dental appliance comprising a hard polymer layer comprising a co-polyester having a tensile modulus greater than about 150,000 psi and a flexural modulus greater than about 150,000 psi (see abstract, pars. 5-7, 25-27).  It would have been obvious to one having ordinary skill in the art before the invention to modify the hard polymer layer with the hard polymer layer taught by DeSimone in order to provide an orthodontic appliance that is mechanically stable and less susceptible to degradation (see par. 16, 24, 31). It is noted that the hard polymer material taught by Kalili can be a polycarbonate which is a material also taught by DeSimone (par. 27).
Stewart teaches a polymer with a flexural modulus of greater than about 35,000 psi (par. 82, 1000Mpa is 145,038 psi).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kalili/DeSimone with the flexural modulus taught by Stewart in order more the teeth as desired.  Kalili/DeSimone/Stewart teaches the invention as substantially claimed and discussed above, including a soft polymer materials with the claimed material properties used in orthodontic devices to deliver the desired forces to the teeth to achieve the desired outcomes. It is noted that Kalili teaches a wide range of elastic modulus as discussed above (par. 70) and in isotropic materials such as polymers the elastic modulus and flexural modulus should have the same or about the same value. Therefore, Kalili does teach a soft material having an elastic modulus greater than 35,000 psi and a hard material having an elastic modulus greater than 150,000  (see par. 70, such that 24% of 150,000 is 36,000 and is within the disclosed range for elastic modulus and difference between the two layers). As discussed above the elastic modulus and flexural modulus of a polymer material as the same or substantially the same. 
With respect to claim 74, Kalili teaches the plurality of incremental position adjustment appliance, wherein the hard polymer layer has a hard polymer layer elastic modulus and the soft polymer layer has a soft polymer modulus less than the hard polymer layer elastic modulus (see pars. 69-70).

 
Claims 49 and 74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalili (2011/0020761) in view of DeSimone et al. (2008/0248438) in view of DeSimone et al. (2006/0078688) as evidenced by TEXIN 990R.
With respect to claim 49, Kalili teaches a plurality of incremental position adjustment appliances having teeth receiving cavities shaped to directly receive at least some of a patient’s teeth and apply a resilient positioning force to the patient’s teeth, wherein the plurality of incremental positioning appliances are shaped to move the patient’s teeth incrementally from one arrangement to a successive arrangement when successively worn by the patient as part of the orthodontic treatment plan (par. 53), and wherein at least one of the plurality of incremental positioning adjustment appliances comprises a soft polymer layer comprising a thermoplastic polyurethane elastomer having an ultimate tensile strength of greater than about 5000 psi, an elongation at break of greater than about 200%, and a hardness of about 60 A to about 85D (see pars. 9, 69 and document TEXIN 990R for material properties, the hardness is about 85D, therefore, it meets the claimed limitations) and a hard polymer layer (pars. 9, 69). With respect to the limitation “wherein each of the plurality of incremental position adjustment appliances are designed and fabricated prior to the patient beginning the orthodontic treatment plan” it is noted that the applicant is claiming the appliances and NOT the method of making or method of using. Therefore, the limitation of each of the plurality of incremental position adjustment appliances are designed and fabricated prior to the patient beginning the orthodontic treatment plan is being treated as a functional limitation. Such that the appliances can be designed and manufactured before use, so that the claimed structure is still taught by the prior art.  It is noted that Kalili teaches the aligners may be accomplished by using impression models during treatment, however, they are capable of being designed and manufactured using projected models before the onset of treatment and therefore the claimed structure of the aligners taught by Kalili meets the claimed functional limitations. Kalili teaches the invention as substantially claimed and discussed above including the elastic moduli of the different layers will generally range from 0.1 to 10 GPa (14,503 psi to 1,450,377 psi) and the elastic modulus of one layer form another layer may differ from 10-500% or more (par. 70), however, does not specifically teach the hard polymer layer comprising a co-polyester having a tensile modulus greater than 150,000 psi and a flexural modulus greater than about 150,000psi and the soft polymer layer has a flexural modulus of greater than about 35,000 psi.
DeSimone ‘438 teaches a dental appliance comprising a hard polymer layer comprising a co-polyester having a tensile modulus greater than about 150,000 psi and a flexural modulus greater than about 150,000 psi (see abstract, pars. 5-7, 25-27).  It would have been obvious to one having ordinary skill in the art before the invention to modify the hard polymer layer with the hard polymer layer taught by DeSimone ‘438  in order to provide an orthodontic appliance that is mechanically stable and less susceptible to degradation (see par. 16, 24, 31). It is noted that the hard polymer material taught by Kalili can be a polycarbonate which is a material also taught by DeSimone ‘438 (par. 27).
DeSimone ‘688 teaches a polymer with an ultimate tensile strength of greater than about 5000 psi (see pars. 5-7, 15, 35), an elongation at break greater than about 200% (see pars. 5-7, 15, 35, such that greater than 100% includes anything greater which would include greater than 200%), and a flexural modulus of greater than about 35,000 psi (see pars. 5-7, 15, 35, such that 200,000 psi and 330,000 psi is greater than 35,000).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kalili/DeSimone ‘438 with the flexural modulus taught by DeSimone ‘688 in order more the teeth as desired (see abstract, pars 4, 20). It is noted that Kalili teaches a wide range of elastic modulus as discussed above (par. 70) and in isotropic materials such as polymers the elastic modulus and flexural modulus should have the same or about the same value. Therefore, Kalili does teach a soft material having an elastic modulus greater than 35,000 psi and a hard material having an elastic modulus greater than 150,000  (see par. 70, such that 24% of 150,000 is 36,000 and is within the disclosed range for elastic modulus and difference between the two layers). As discussed above the elastic modulus and flexural modulus of a polymer material as the same or substantially the same.
With respect to claim 74, Kalili teaches the plurality of incremental position adjustment appliance, wherein the hard polymer layer has a hard polymer layer elastic modulus and the soft polymer layer has a soft polymer modulus less than the hard polymer layer elastic modulus (see pars. 69-70).
Claims 75-77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalili (2011/0020761) in view of DeSimone et al. (2008/0248438) in view of Stewart (2015/0374464) as evidenced by TEXIN 990R as applied to claims 30, 49, and 58 further in view of Schwartz (2009/0298006).
Kalili/DeSimone ‘438/Stewart teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein the soft polymer layer comprises more than one polymer layer, wherein the multilayer dental appliance comprises three polymer layer of alternating hardness, the appliance has a thickness between 500 µm and 1200 µm, wherein the appliance comprises three polymer layer wherein the three polymer layers comprise the soft polymer layer and hard polymer layer.
Schwartz teaches an orthodontic appliance, with respect to claim 76, wherein the multilayer dental appliance comprises three polymer layers of alternating hardness (par. 26, the inner and outer layers being the same), with respect to claim 77, the appliance having a thickness of between 500 µm and 1200 µm (see pars. 24-25, .25mm-5mm is 250 µm to 5000 µm which includes the claimed range) and with respect to claim 75, wherein the at least one of the plurality of incremental positioning adjustment appliance comprise three polymer layer, wherein the three polymer layers comprise the soft polymer layer and hard polymer layer (see par. 26).  It would have been obvious to one having ordinary skill in the art before the invention was made to modify the two layer appliance taught by Kalili/DeSimone ‘438/Stewart with the three layer appliance taught by Schwartz as an obvious matter of design choice.  It is noted that Schwartz teaches a two layer device as taught by Kalili and DeSimone ‘438 and an alternative device having three layers.  Therefore, it is noted that the prior art of Schwartz teaches the appliance having two or three layers as known alternatives and depending on the desired properties of the appliance are selected for use.       

Claims 75-77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalili (2011/0020761) in view of DeSimone et al. (2008/0248438) in view of DeSimone et al. (2006/0078688) as evidenced by TEXIN 990R as applied to claims 30, 49, and 58 further in view of Schwartz (2009/0298006).
Kalili/DeSimone ‘438/DeSimone ‘688 teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein the soft polymer layer comprises more than one polymer layer, wherein the multilayer dental appliance comprises three polymer layer of alternating hardness, the appliance has a thickness between 500 µm and 1200 µm, wherein the appliance comprises three polymer layer wherein the three polymer layers comprise the soft polymer layer and hard polymer layer.
Schwartz teaches an orthodontic appliance, with respect to claim 76, wherein the multilayer dental appliance comprises three polymer layers of alternating hardness (par. 26, the inner and outer layers being the same), with respect to claim 77, the appliance having a thickness of between 500 µm and 1200 µm (see pars. 24-25, .25mm-5mm is 250 µm to 5000 µm which includes the claimed range) and with respect to claim 75, wherein the at least one of the plurality of incremental positioning adjustment appliance comprise three polymer layer, wherein the three polymer layers comprise the soft polymer layer and hard polymer layer (see par. 26).  It would have been obvious to one having ordinary skill in the art before the invention was made to modify the two layer appliance taught by Kalili/DeSimone ‘438/DeSimone ‘688 with the three layer appliance taught by Schwartz as an obvious matter of design choice.  It is noted that Schwartz teaches a two layer device as taught by Kalili and DeSimone ‘438 and an alternative device having three layers.  Therefore, it is noted that the prior art of Schwartz teaches the appliance having two or three layers as known alternatives and depending on the desired properties of the appliance are selected for use.       


Response to Arguments
Applicant's arguments filed October 7, 2022 have been fully considered but they are not persuasive. 
The applicant argues that the prior art of Kalili does not teach the limitation of each of the plurality of incremental position adjustment appliance are designed and fabricated prior to the patient beginning the orthodontic treatment plan. However, as discussed above in the rejection, the applicant is claiming the appliances and NOT the method of use or making. Therefore, the plurality of appliances of Kalili would be the same as those claimed not matter when the were designed or fabricated. It was further noted that the appliances are Kalili are capable of being designed and fabricated prior to the patient beginning treatment, such that using planned treatment stages, the appliances can be designed and fabricated before the start of treatment.  Therefore, since the applicant is not claiming the method of use or method of making the appliances, the applicants arguments are not persuasive since the prior art still teaches the claimed appliances. 
The applicant argues that the prior art of Stewart is not proper prior art as the applicant has filed a declaration showing that the invention was conceived before the effective filling date of Stewart, however, as discussed in detail in the previous office action, the applicant has not submitted sufficient evidence that the claimed limitations taught by Stewart were conceived before the effective filling date of Stewart, therefore, the rejection is maintained. It is noted that the applicant has not provided sufficient evidence to show that the applicant has possession for the claimed material properties before the filling date of Stewart. 
It is further noted that an additional rejection using the prior art of DeSimone et al. (2006/0078688), which has the effective filling date of 10/12/2004 was provided in the previous office action which before the effective filling date of Stewart, 2/27/2012. Therefore, the rejection is maintained using Stewart and a second rejection using DeSimone was provided which the applicant has not argued and therefore is also maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        12/2/2022